In a proceeding in effect for leave to file a late notice of claim with the Motor Vehicle Accident Indemnification Corporation, petitioner appeals from an order of the Supreme Court, Kings County, dated June 4, 1979, which denied the application. Order affirmed, with $50 costs and disbursements. The accident for which petitioner seeks to file a late notice of claim occurred on January 14, 1978. Section 608 of the Insurance Law requires that application to the court for leave to file a late notice of claim be made within one year from the beginning of the applicable period for filing said notice (i.e., the date of the accident). The instant application was not made until February 15, 1979, more than one year from the beginning of the "applicable period”. Thus the application was not timely (see Matter of Walker v MVAIC, 33 NY2d 781; Matter of Samuels v MVAIC, 53 AD2d 863; Matter of Smith v MVAIC, 74 AD2d 639). Hopkins, J. P., Mangano, Gibbons and Rabin, JJ., concur.